CHIEF JUSTICE                                                                                 LISA MATZ
 CAROLYN WRIGHT                                                                         CLERK OF THE COURT
                                                                                            (214) 712-3450
JUSTICES                                                                              theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                              GAYLE HUMPA
 DOUGLAS S. LANG                                                                      BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                       (214) 712-3434
 ROBERT M. FILLMORE                                                                 gayle.humpa@5th.txcourts.gov
 LANA MYERS                             Court of Appeals
 DAVID EVANS                                                                                 FACSIMILE
 DAVID LEWIS                     Fifth District of Texas at Dallas                         (214) 745-1083
 ADA BROWN
                                        600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                            INTERNET
 BILL WHITEHILL                              DALLAS, TEXAS 75202                  WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                               (214) 712-3400




                                              October 21, 2015


       Sharita Blacknall
       P.O. Box 1643
       Rockwall, Texas 75087

       RE:      Court of Appeals Number: 05-15-00177-CR
                Charneequa Hunter v. The State of Texas

       Dear Ms. Blacknall:

              On May 4, 2015, you filed Anders briefs in this case and a companion case, 05-15-00178-
       CR. A motion to withdraw as counsel was filed in the companion case, but there is no motion to
       withdraw filed in cause no. 05-15-00177-CR.

              Please file, within TEN DAYS of the date of this letter, a motion to withdraw as counsel
       in cause no. 05-15-00177-CR.


                                           Respectfully,

                                           /s/ Lisa Matz, Clerk of the Court




       ltr:mt